DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 28, 2021 is acknowledged.  Claims 1, 7, and 10-25 are pending in the application.  Claims 2-6 and 8-9 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 has been amended to recite “the surfactant system comprises 1 to 8 wt-% of an inorganic salt” (emphasis added).  However, the instant specification fails to the product … preferably also comprises from 1 to 8wt-% of an inorganic salt” (emphasis added).  See paragraph [0049] of the specification.
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2012016190 (hereinafter “Gusek”) in further view Zhou et al. WO 2010121492 (hereinafter “Zhou”).
With respect to claims 1, 7, 10, 13, 24, and 25, Gusek teaches an aqueous dispersion containing citrus fiber having a c*
Gusek also teaches the fibers comprise galacturonic acid component and the galacturonic acid component contains galacturonic acid and methyl esterified galacturonic acid (MEGA) since the reference indicates the citrus fiber includes pectinaceous material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid which is partially esterified as methyl ester.
However, Gusek does not expressly teach the amount of methyl esterified galacturonic acid relative to the total weight of the galacturonic acid component (MEGA and gluconic acid) (claims 1 and 24), the quantity of galacturonic acid relative to the total weight of the citrus fibers (claims 7 and 25), or the degree of methyl esterification of the galacturonic acid (claim 10).    
As the quantity of galacturonic acid, amount of methyl esterified galacturonic acid, and the degree of methyl esterification are variables that can be modified by the processing conditions of the fiber, Gusek discloses including a processing aid (such as enzymes-pectinase, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber (P7, L7-29), and it is well understood that the chemical treatment of the fiber results in hydrolysis and esterification reactions of the pectinaceous material, the quantity of galacturonic acid, amount of methyl esterified galacturonic acid, and the degree of methyl esterification would have been considered a result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed quantities of galacturonic acid, amount of methyl esterified galacturonic acid, and degree of methyl esterification cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Gusek through routine experimentation to tailor the properties of the finally obtained citrus fiber (P7, L7-13).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Gusek additionally teaches a ratio of ω (amount of plant derived fibers)/c* (close packing concentration) of at least 1.05 since Gusek discloses the citrus fiber has a C* close packing concentration of less than 3.8 wt% as well as preparing a 3 wt% citrus fiber dispersion in one example (P2, L13-14; P7, L30-P8, L3; and P12, L23-30).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Gusek does not expressly disclose the water has an ionic strength of at least 0.01 M and a pH in a range of from 4.5 to 9.0 (claims 1 and 13).
Zhou 
Given that Zhou and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers in foodstuff as well as dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L6-21 and 28-33 and Zhou: P1, L7-9; P18, L13-16; and P25, L30-P27, L18), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of ionic strength and pH, including the instantly claimed ranges, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Although modified Gusek does not expressly disclose the rigidity of the aqueous dispersion, Gusek discloses comminuting or pulverizing the citrus fiber to improve flowability, dispersability, and/or hydration properties as well as including a processing aid (such as enzymes, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber (P7, L3-29), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the properties of the citrus fiber in the aqueous dispersion of Gusek in view of Zhou through routine experimentation to obtain an aqueous dispersion with desirable qualities, including In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claim 11, given that Gusek teaches the citrus pulp fiber comprises soluble fibers and insoluble fibers (P3, L7-16; and P13, L1-11) and Zhou teaches the product includes a concentration of water-soluble thickening agent (water-soluble polysaccharides/fibers) of from 0.001 wt% to 5.0 wt% and a concentration of water-insoluble thickening agent (fibers) of from 0.01 to 10% by weight (P10, L30-P11, L24), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 12, Gusek in view of Zhou teaches a food or feed product comprising the aqueous dispersion and a nutrient (Gusek:  P8, L30-P9, L21; Zhou
With respect to claims 14-16, the c* close packing concentration value of less than 3.8 wt% as taught in Gusek (P2, L13-14; and P7, L30-P8, L3) encompasses the presently claimed ranges of from 0.50 wt% to 3.5 wt% (claim 14), 1.00 wt% to 2.5 wt% (claim 15), and 1.25 wt% to 1.5 wt% (claim 16).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 17 and 18, Gusek in view of Zhou teaches an ionic strength of at least 20 mM (at least .020 M) (Zhou: P16, L4-14) which encompasses the claimed ranges of about 0.05 M to 1 M (claim 17) and about 0.10 M to 0.80 M (claim 18).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2012016190 (hereinafter “Gusek”) in view Zhou et al. WO 2010121492 (hereinafter “Zhou”) as applied to claim 1 above, and in further view of Mussawir-Key WO 2011138579 (hereinafter “Mussawir-Key”).
Regarding claims 19-23, modified Gusek does not expressly disclose the preparation further comprises a surfactant system.
Mussawir-Key teaches an edible composition comprising a base composition comprising fruit and/or vegetable matter with a fibrous matrix.  The base is aqueous, 4, typically 0.05% to 5.0% by weight of the composition-claims 22 and 23) (Abstract; P1, L1-11; P2, L1-20; P5, L19-27; P6, L12-18; P6, L28-P7, L6; P8, L17-26; P8, L31-P9, L2; P10, L31-P11, L19; P12, L25-30; P16, L18-P17, L2; P18, L11-19 and 25-30; P19, L23-27; P25, L16-25; P26, L30-P27, L2; P27, L13-14).
Based upon the fact that Mussawir-Key and modified Gusek similarly teach preparations comprising aqueous dispersions including fruit fibers and preparing foodstuff with the preparations (Mussawir-Key: P7, L8-15; P8, L17-18; and P10, L20-29 and Gusek: P9, L1-21), Mussawir-Key teaches magnesium sulphate can be added to increase the thickening and/or gelling properties, saponified oil(s) provide good intermixing of the ingredients, and stabilizers, such as emulsifiers, help with the stability and shelf life of the product (P7, L3-6; P12, L27-30; P18, L16-19; and P19, L9-25), and Gusek teaches the dispersion serves as a texturizer or viscosifier in foodstuff applications (P2, L26-28; and P9, L1-5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Mussawir-Key, to select saponified oil(s), emulsifier(s), and magnesium sulphate based in their suitability for their intended purpose with the expectation of successfully preparing a stable, organoleptically desirable product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last 
Although Gusek in view of Zhou and Mussawir-Key does not expressly disclose the quantity of the saponified oil(s) and one or more emulsifier(s) is in a range of from 10 to 25 wt% (claim 21), it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Given that Mussawir-Key teaches saponified oil(s) provide good intermixing of the ingredients and stabilizers, such as emulsifiers, help with the stability and shelf life of the product (P7, L3-6; P12, L27-30; P18, L16-19; and P19, L9-25), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of saponified oil(s) and one or more emulsifier(s) in Gusek in view of Zhou and Mussawir-Key through routine experimentation to obtain a stable, organoleptically desirable product. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejections in the previous Office Action have been withdrawn (P5-P7).  However, the 35 USC 112 rejection above is necessitated by the amendments made to the claims.
Applicant’s arguments with respect to Gusek and Zhou have been fully considered, but they are unpersuasive (P7-P11).
Applicant argues Gusek and Zhou alone or in combination neither describe nor suggest the levels of methyl esterified galacturonic acid of amended claim 1.  The Office Action’s allegation that Gusek mentions galacturonic acid is based on assumption, as opposed to an explicit disclosure.  Even if, arguendo, the Office Action’s assumption is accepted, it cannot be reasonably be stated that Gusek provides any specificity with respect to 1) the total level of galacturonic acid; and/or 2) the amount of methyl esterified galacturonic acid that is present.  Additionally, one of ordinary skill hypothetically having Gusek and Zhou in-hand and following the teachings therein could not reasonably predict that there would be any success or benefit to including the levels of methyl esterified galacturonic acid of amended claim 1.  The instant published patent application shows that including methyl esterified galacturonic acid is not trivial and provides several specific benefits.  For example, as stated at paragraph [0029]:  The inventors surprisingly observed that by using citrus fibers containing galacturonic acid having a methyl esterified fraction, the flexibility in adjusting the properties of products containing the inventive dispersion may be improved.  The importance of the methyl esterified galacturonic acid is further emphasized by Examples 1 and 2.  Table 1 shows that in Examples 1 and 2, compositions that included a mixture of galacturonic acid and methyl esterified galacturonic acid produced citrus fibers that had suitable close packing 
Examiner disagrees.  As previously discussed, Gusek teaches the fibers comprise galacturonic acid component and the galacturonic acid component contains galacturonic acid and methyl esterified galacturonic acid (MEGA) since the reference indicates the citrus fiber includes pectinaceous material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid which is partially esterified as methyl ester.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Additionally, the instant specification indicates the citrus fibers comprising a galacturonic Gusek as relied upon in the current rejection.  Applicant is reminded as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Gusek does not expressly teach the amount of methyl esterified galacturonic acid or galacturonic acid present.  However, as the quantity of galacturonic acid and amount of methyl esterified galacturonic acid are variables that can be modified by the processing conditions of the fiber, Gusek discloses including a processing aid (such as enzymes-pectinase, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber (P7, L7-29), and it is well understood that the chemical treatment of the fiber results in hydrolysis and esterification reactions of the pectinaceous material, the quantity of galacturonic acid and amount of methyl esterified galacturonic acid would have been considered a result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Gusek through routine experimentation to tailor the properties of the finally obtained citrus fiber (P7, L7-13).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Further, the benefits of the flexibility in adjusting the properties of the products containing the dispersion as described by the Applicant are indeed expected in view of the prior art.  Gusek discloses including a processing aid (such as enzymes-pectinase, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber and the citrus fiber obtained has improved properties, such as good swelling behavior, hydration ability, and viscosity properties (P7, L7-29).  Gusek additionally teaches the citrus fiber has a c* close packing concentration of less than 3.8 wt%, which is identical to the claimed close packing concentration (c*) (P2, L13-14; and P7, L30-P8, L3).  Although modified Gusek does not expressly disclose the rigidity of the aqueous dispersion, Gusek discloses comminuting or pulverizing the citrus fiber to improve flowability, dispersability, and/or hydration properties as well as including a processing aid (such as enzymes, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber (P7, L3-29), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the properties of the citrus fiber in the aqueous dispersion of Gusek in view of Zhou through routine experimentation to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793